NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LOUIS C. NEMETH,                         No. 17-60019

             Debtor.                            BAP No. 16-1230
______________________________

LOUIS C. NEMETH,                                MEMORANDUM*

                Appellant,

 v.

AMRANE COHEN, Chapter 13 Trustee;
WELLS FARGO BANK, N.A.,

                Appellees.

                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
           Taylor, Novack, and Lafferty, Bankruptcy Judges, Presiding

                             Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Louis C. Nemeth appeals pro se from the Bankruptcy Appellate Panel’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). To the extent that Nemeth
requests oral argument in his opening brief, the request is denied.
(“BAP”) judgment affirming the bankruptcy court’s order dismissing Nemeth’s

Chapter 13 bankruptcy petition. We have jurisdiction under 28 U.S.C. § 158(d).

We review de novo BAP decisions, and apply the same standard of review that the

BAP applied to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re

Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion by dismissing Nemeth’s

petition because Nemeth failed to make plan payments or post-petition mortgage

payments. See 11 U.S.C. § 1307(c)(4) (permitting dismissal for failure to make

payments under the proposed payment plan); Bankr. C.D. Cal. R. 3015-1(m)(2),

(7) (permitting dismissal for failure to make post-petition mortgage payments).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as without merit Nemeth’s contention that his due process rights

were violated and that the 180-day bar to refiling was improper.

      AFFIRMED.




                                          2                                       17-60019